Title: General Orders, 21 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 21st 1777.
Rochester.Romney.


John Porterfield, Serjt in Capt: Bayard’s Company, in the 3rd Pennsylvania Battalion, tried by a General Court Martial, whereof Lt Col. Hendricks was President, is found guilty of Desertion, and sentenced to be Shot to death.
The General approves the Judgment of the Court, but respites the execution of the sentence for one week.
Serjt William Roberts, of Capt. Dirks Company, in the 9th Pennsylvania Battalion, tried by the same Court Martial, is found guilty of Desertion, and sentenced to be reduced to the ranks and whipped 100 lashes.
John Ford. William Callahan. William Wood. John Lemon. Robert Cunningham. and Charles McClain. All of Capt. Bayard’s Company, in the 3rd Pennsa Battalion. James Jarvis and Peter Digman. of Capt: Dirk’s Company, in the 9th Pennsa Battalion. John Welch. Peterster Ogan. John Conway. and Daniel McCressin. of Capt. Bowen’s Company, in the 9th Pennsa Battalion. All tried by the same General Court Martial, are each of them found guilty of Desertion, and sentenced each to be whipped 50 lashes.
The General approves the Sentences on each of the above prisoners, and orders it to be executed immediately, and the men then to join the detachment under Lt Thomas of the 11th Pennsylvania Battalion.
The Adjutants of the different regiments are to wait on Isaac B. Dunn Esqr: for Brigade Orders; he will be found at Genl St Clair’s quarters.
